PER CURIAM.
Jasmine Bolden ("Movant") appeals the motion court's denial of her Rule 24.035 post-conviction relief motion without an evidentiary hearing. Movant offers one point on appeal. Finding that Movant has failed to demonstrate that the motion court clearly erred in denying her Rule 24.035 motion without an evidentiary hearing, we affirm the judgment of the motion court.
*700No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).